                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN
_________________________________________________________________________________

METROPOLITAN LIFE INSURANCE
COMPANY,

      Plaintiff,                                        OPINION and ORDER

      v.                                                   17-cv-466-wmc

ANDREW IVERSON, KEALEY IVERSON,
PAMELA DACH, DEBRA IVERSON,
FREDERICK DACH, MICHAEL DACH and
HENKE-CLARKSON FUNERAL HOME,

      Defendants/Counter-Claimants.
_________________________________________________________________________________

      Interpleader plaintiff Metropolitan Life Insurance Company (“MetLife”) is

proceeding in this action against six individuals and one company who are asserting

competing claims to the proceeds of an life insurance policy (referred to by the parties as

“Plan Benefits”). The Plan Benefits were issued by MetLife to Shirley Dach (“Decedent”),

who died on January 20, 2017. On March 7, 2018, defendant/counter-claimant Andrew

Iverson filed a motion for summary judgment on the grounds that he and

defendant/counter-claimant Kealey Iverson are each entitled to 50% of the remaining

proceeds of the Plan Benefits, which are currently held by the Clerk of Court. In support,

Andrew submitted a copy of the Beneficiary Designation form, which was signed by

Decedent on May 4, 2012. (Dkt. #25-1.) That form lists Andrew and Kealey Iverson as

50% beneficiaries of the Plan Benefits.




                                            1
          After none of the other defendants/counter-claimants opposed the motion, sought

an extension of time to respond, or otherwise indicated that they intended to oppose the

motion for summary judgment, the court gave them one more chance to do so on or before

September 17, 2018. (Dkt. #26.) In that order, the court warned defendants/counter-

claimants that their failure to respond by that deadline would cause the court to deem

Andrew Iverson’s proposed findings of fact undisputed, grant his motion for summary

judgment and enter judgment accordingly without further discussion or opportunity to

object.

          That September 17, 2018, deadline having now passed and the court still not having

received any response from any of the defendants/counter claimants, the court now

formally accepts the proposed findings of fact as undisputed. Specifically, Andrew Iverson

has demonstrated that Decedent designated Andrew and Kealey Iverson as 50%

beneficiaries on the Plan Benefits. As such, the court will grant the motion for summary

judgment and direct the clerk of court to pay out the remaining Plan Benefits in accordance

with the Decedent’s May 4, 2012, Beneficiary Designation on a 50/50 basis to defendants

Andrew and Kealey Iverson.

                                           ORDER

          IT IS ORDERED THAT:

          1. Defendant/counter claimant Andrew Iverson’s motion for summary judgment

             (dkt. #24) is GRANTED.

          2. Defendant/counter claimant Andrew Iverson is entitled to half of the remainder

             of the Plan Benefits, and defendant counter claimant Kealey Iverson is entitled


                                              2
   to the other half of the remainder of the Plan Benefits

3. The clerk of court is directed to enter judgment and disburse the Plan Benefits

   accordingly.

4. The clerk of court is further directed to disburse 50% of the remaining Plan

   Benefits, plus accrued interest, to Andrew Iverson, and 50% of the Plan Benefits,

   plus accrued interest, to Kealey Iverson. Both checks shall be sent to 4303

   Prairie Fox Drive, Janesville, Wisconsin 53546.


Entered this 26th day of October, 2018.

                                  BY THE COURT:

                                  /s/
                                  _______________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                     3
